706 S.E.2d 257 (2011)
STATE of North Carolina
v.
Corey Termaine MILLS.
No. 471P10.
Supreme Court of North Carolina.
March 10, 2011.
Marilyn Ozer, Chapel Hill, for Mills, Corey Termaine.
Norma S. Harrell, Special Deputy Attorney General, for State of N.C.
Robert A. Evans, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 29th of October 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Nash County:
"Denied by order of the Court in conference, this the 10th of March 2011."